foti
REQENED

m CISF?€*S G;§HC@ 01/22/20019
JAN ?i”') "' "
James Leggett US . ` d LU'H
. . M" | l Dig'i”l"ict Courr . .
Plaintiff lddle Distn'@t 010 TN US Distrlct Court
VS l\/liddle District Of
Western Exspress |nc. ETL. Tennessee
Donna Wise 801 Broadway 800
C|earance Esterday Nashvil|e, TN 37203
Paul Wiech
Defendants

NlOT|ON FOR ClVlL SU|T AGAlNST WESTERN lNC

Comes now the Plaintiff and council James Leggett with a motion to the respectable
court against Western Express and managaement.

The P|aintiff respectfully hopes that the court grants this motion based on the true facts given below to
confirm what Western Express has done to l\/lr. Leggett and several other drivers and continues to
commit federal and state crimes against employees I\/lr. Leggett is both council and was and did drive
for Western Express |nc. in 2018 and where this case is being and representing the drivers currently and
are in the class action suit against the company. The P|aintiff found out and the company was negligent
in telling drivers and applicants that Western Express was being sued and to the fact that the Leasing
company had problems and made it seem like there was nothing wrong and just basically and by Joe
Horn(Head of Leasing) Tiffany Taylor and according to their attorney Rachel| Spiller basically lied to l\/lr.
Leggett about the company having legal matters on them from the Leasing agreement still pending in
Federal Court. Western Class action #14-0029 filed Febuary 13, 2014, Getman Swenney Dunn civil case
Western Express over New Horizon l_ease company. Case against Western has been filed with Nashville
PD#20180789692 and with FB| after government shut down will proceed with filing Charges for fraud,
theft, conspiracy and other charges.

l\/lr. Leggett left the Western Express based on several factors and how that if you're a business and, we
are the drivers who make your revenue, policy states that you respect us to up most authority no matter
what. Disrespect and anger management existed in all the management from staff from the recruiter to
the Board of Director Donna Wise. The company was and is so rude and disrespectful toward drivers
because they can get away with it. Basically Western Express violated its own policies and breach of
contract from drivers and even when you do not owe them, they take and they steal your money, so
when the last run you do for the company, they lie to you and tell you we will pay you in 45 days, when
the time comes, they do not pay you at all and take your money, The company took and stole I\/lr.
Leggett's funds totaling about 5,000$ and when I\/|r. Leggett did not owe the company at any time and

Case 3:19-cv-00110 Document 1 Filed 01/28/19 Page 1 of 2 Page|D #: 1

 

,261@2

also, the company used the 2,500$ bonus to pay for expenses to the truck and to where l\/|r. Leggett did
not receive his 2,500$ bonus. l\/lr. Leggett’s last check was rough 1,600$ which l\/lr. Leggett did not
receive and was once again lied to by Rachell Spiller Sr. company attorney and Clearance Esterday. But
once l\/lr. Leggett informed l\/ls. Spiller of the Federal Law suits, then she took notice that l\/lr. Leggett
was serious. I\/|s. Spiller and Clearance Esterday sent threatening letters to l\/lr. Leggett accusing l\/|r.
Leggett of coming on property but l\/lr. Leggett had to laugh because the letters were sent 30 days after
the issues where happening and where l\/|r. Leggett was back in Houston, TX at home. l\/lr. Leggett found
Donna Wise address and was attempting to go directly to her to see what and why the company was
hiding but l\/ls. Spiller stated that she was representing her as her personal attorney, which she was not
representing her by law she cannot. l\/ir. Leggett contacted i\/|s. Spiller Sr. Attorney to settle out of court,
but l\/|s. Spiller did not want to settle because, she claimed they did nothing wrong but the civil suit in
other cases states another or different. l\/lr. Leggett told l\/|s. Spiller that he was suing for millions and
that she did not care and again l\/lr. Leggett asked again, ”Where my money"? |\/|r. i_eggett stated that if
he was not paid in full that for each day not paid, Western Express will be fined up to 5,000$ a day until
paid.

ln conclusion l\/lr. Leggett is seeking 20,000,000$ for what Western Express has caused and the fact that
they did not inform l\/lr. Leggett or any drivers of such issues with their leasing company and where the
company committed felony theft of funds and violated their own procedures and policies and with
breach of contract and how staff did not want the information to get out or to Donna Wise Chairman of
Board. l\/|r. Leggett does not want this case to be drawn out for years on basis of its costing the plaintiff
thousands for time and money to getjustice and to help others get what they deserve when a company
steals your money. The Plaintiff would like the court to shut the company down for good since, they
keep doing the same to other drivers and causing problems and for drivers to file civil suits. Plaintiff
knows assets of the company and what they make. The plaintiff would like the court to give a court
order to where if Western Express does not pay, l\/lr. Leggett that l\/lr. Leggett can by court order to
reposes any property to auction.

l es Leggett
SWORN TO AND SUBSCRlBED before me by the said James Leggett on this the 21

Day of 2018 that the information prLidj,d_is-t-¢ue-an orre
m .>oiq s ~ y v d`c> X/ 7 <~
c i:>

      

wl
.......................

 

 
 
  
 
 
   
 

 

 

lVAN DlAZ
NmARY Pueuc s ~ v
13#131621155 ; Notary Public for State of Texas
ale oi Texas .
Comm. Exp. 06*26-2022 :
James Leggett estern Express Donna Wise
3535 canada rd 1209 7135 continental pl. 6220 Jocelyn
La Porte. TX 77571 Nashville, TN 37209 Hol|ow rd
713-371-7984 615-369-8285 Nashvil|e, TN 37205
\)\@89¢96<90~'/¢1\00.¢0!“

Case 3:19-cv-00110 Document 1 Filed 01/28/19 Page 2 of 2 Page|D #: 2

